Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 8-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Ferry (US 6827674) and Peyton (US 20180333603) are the closest prior arts to the claimed invention but fails to teach the claimed invention as a whole being a fitness training bag, comprising: a body defining a first interior volume therein; a bladder disposed within the first interior volume, the bladder defining a second interior volume therein; a fluid disposed within the second interior volume; and a handle coupled to the body and configured to facilitate manipulation of the body to perform an exercise and further including dehydrated water beads disposed within the second interior volume. Prior art Raymond (US 20120021857) teaches dehydrated water beads disposed within an interior volume but fails to teach a fitness training bag, comprising: a body defining a first interior volume therein; a bladder disposed within the first interior volume, the bladder defining a second interior volume therein; a fluid disposed within the second interior volume; and a handle coupled to the body and configured to facilitate manipulation of the body to perform an exercise..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.